Case 21-11829-amc   Doc 8-1    Filed 07/12/21 Entered 07/12/21 16:52:50   Desc
                              Exhibit Page 1 of 4




        EXHIBIT “A”
7/12/2021     Case 21-11829-amc                Doc 8-1      Filed 07/12/21      Entered
                                                                     Live Database Area    07/12/21 16:52:50 Desc
                                                           Exhibit Page 2 of 4
                                                                                        PlnDue, DISMISSED, CASE_CLOSED


                                                 U.S. Bankruptcy Court
                                      Eastern District of Pennsylvania (Philadelphia)
                                           Bankruptcy Petition #: 17-10194-sr
                                                                                               Date filed: 01/11/2017
 Assigned to: Judge Stephen Raslavich                                                    Date terminated: 04/03/2017
 Chapter 13                                                                             Debtor dismissed: 01/24/2017
 Voluntary
 Asset


 Debtor disposition: Dismissed for Failure to File
 Information

 Debtor                                                                         represented by WILLIAM P. MARSHALL
 Grace Louise Dahlquist                                                                        Law Office of William P.
 17 Shannot Drive                                                                              Marshall
 North Wales, PA 19454                                                                         P.O. Box 267
 MONTGOMERY-PA                                                                                 3101 Trewigtown Road
 SSN / ITIN: xxx-xx-3395                                                                       Colmar, PA 18915
                                                                                               215-997-6040
                                                                                               Fax : 215-997-9611
                                                                                               Email: wpmlawoffice@aol.com

 Trustee
 FREDERICK L. REIGLE
 Chapter 13 Trustee
 2901 St. Lawrence Avenue
 Suite 100
 Reading, PA 19606
 610-779-1313

 U.S. Trustee
 United States Trustee
 Office of the U.S. Trustee
 200 Chestnut Street
 Suite 502
 Philadelphia, PA 19106
 (215) 597-4411

     Filing Date                        #                                                 Docket Text

   01/11/2017                          1                    Chapter 13 Voluntary Petition for Individual . Fee Amount $310 Filed by
                                       (7 pgs)              Grace Louise Dahlquist. Certification Concerning Credit Counseling and/or
                                                            Certificate of Credit Counseling due 01/25/2017. Matrix List of Creditors
                                                            due 01/18/2017. Government Proof of Claim Deadline: 07/10/2017. Atty
                                                            Disclosure Statement due 01/25/2017. BPP Declaration & Signature of Non
                                                            Attorney due 01/25/2017. BPP Notice to Debtor by Non Attorney due
                                                            01/25/2017. Chapter 13 Plan due by 01/25/2017.Chapter 13 Statement of
                                                            Your Current Monthly Income and Calculation of Commitment Period
                                                            Form 122C-1 Due 01/25/2017 Schedules AB-J due 01/25/2017. SSN -
https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?734754336607734-L_1_0-1                                                                 1/3
7/12/2021     Case 21-11829-amc                 Doc 8-1      Filed 07/12/21      Entered
                                                                      Live Database Area  07/12/21 16:52:50 Desc
                                                           Exhibit   Page     3 of  4
                                                            Form B21 /Tax ID due 01/25/2017. Statement of Financial Affairs due
                                                            01/25/2017. Summary of Assets and Liabilities Form B106 due 01/25/2017.
                                                            Statistical Summary of Certain Liabilities Form B206 due 01/25/2017.
                                                            Incomplete Filings due by 01/25/2017. (MARSHALL, WILLIAM)
                                                            (Entered: 01/11/2017)

                                                            Receipt of Voluntary Petition (Chapter 13)(17-10194) [misc,volp13a] (
                                                            310.00) Filing Fee. Receipt number 18267932. Fee Amount $ 310.00. (re:
   01/11/2017                                               Doc# 1) (U.S. Treasury) (Entered: 01/11/2017)

   01/12/2017                                               FREDERICK L. REIGLE added to case. (R., Yvette) (Entered: 01/12/2017)

                                       2                    Order Entered the debtor having failed to file or submit with the petition all
                                       (1 pg)               of the documents required by Fed. R. Bankr.P.1007, It is hereby ORDERED
                                                            that this case MAY BE DISMISSED WITHOUT FURTHER NOTICE if
                                                            the documents listed are not filed by deadlines listed: Certification
                                                            Concerning Credit Counseling and/or Certificate of Credit Counseling due
                                                            01/25/2017. Matrix List of Creditors due 01/18/2017. Atty Disclosure
                                                            Statement due 01/25/2017. Chapter 13 Plan due by 01/25/2017. Chapter 13
                                                            Statement of Your Current Monthly Income and Calculation of
                                                            Commitment Period Form 122C-1 due 01/25/2017. Schedules AB-J due
                                                            01/25/2017. Statement of Financial Affairs due 01/25/2017. Summary of
                                                            Assets and Liabilities Form B106 due 01/25/2017. Means Test Calculation
                                                            122C-2 due 01/25/2017. Any request for an extension of time must be filed
                                                            prior to the expiration of the deadlines listed. (R., Yvette) (Entered:
   01/12/2017                                               01/12/2017)

                                       3                    BNC Certificate of Mailing - Voluntary Petition. Number of Notices
                                       (2 pgs)              Mailed: (related document(s) (Related Doc # 2)). No. of Notices: 1. Notice
   01/14/2017                                               Date 01/14/2017. (Admin.) (Entered: 01/15/2017)

                                       4                    Order Dismissing Case for failure to file the mailing matrix timely. . (W.,
   01/24/2017                          (1 pg)               Christine) (Entered: 01/24/2017)

                                       5                    BNC Certificate of Mailing - PDF Document. (related document(s)
                                       (2 pgs)              (Related Doc # 4)). No. of Notices: 1. Notice Date 01/26/2017. (Admin.)
   01/26/2017                                               (Entered: 01/27/2017)

                                       6                    ***incorrect entry***Motion for Relief from the Order dismissing the
                                       (7 pgs; 4 docs)      bankruptcy Filed by Grace Louise Dahlquist Represented by WILLIAM P.
                                                            MARSHALL (Counsel) (related document(s)4). (Attachments: # 1
                                                            Proposed Order # 2 Exhibit # 3 hearing notice) (MARSHALL, WILLIAM)
   01/30/2017                                               Modified on 1/31/2017 (W., Christine). (Entered: 01/30/2017)

                                       7                    ***correct entry*** Motion to Reconsider Dismissal of Case Filed by
                                       (6 pgs)              Grace Louise Dahlquist Represented by WILLIAM P. MARSHALL
   01/30/2017                                               (Counsel). (W., Christine) (Entered: 01/31/2017)

                                       8                    Notice of (related document(s): 7 Motion to Reconsider Dismissal of Case)
                                       (1 pg)               Filed by Grace Louise Dahlquist . Hearing scheduled 3/8/2017 at 10:00 AM
   01/30/2017                                               at nix4 - Courtroom #4. (W., Christine) (Entered: 01/31/2017)

                                       9                    Notice of Appearance and Request for Notice and Demand for Service
                                       (1 pg)               Papers by MICHELLE JEANNE STRANEN Filed by MICHELLE
                                                            JEANNE STRANEN on behalf of Gwynedd Club Condominium
   02/03/2017                                               Association. (STRANEN, MICHELLE) (Entered: 02/03/2017)


https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?734754336607734-L_1_0-1                                                                   2/3
7/12/2021     Case 21-11829-amc                 Doc 8-1      Filed 07/12/21       Entered
                                                                       Live Database Area 07/12/21 16:52:50 Desc
   02/09/2017                          10                  Exhibit    Page     4 of  4
                                                            Response to Motion to Reconsider Dismissal of Case filed by Debtor Grace
                                       (5 pgs; 2 docs)      Louise Dahlquist Filed by Gwynedd Club Condominium Association
                                                            (related document(s)7). (Attachments: # 1 Proposed Order) (STRANEN,
                                                            MICHELLE) (Entered: 02/09/2017)

                                       11                   Certificate of Service for Response to Debtor's Motion to Reconsider
                                       (1 pg)               Dismissal of Case Filed by MICHELLE JEANNE STRANEN on behalf of
                                                            Gwynedd Club Condominium Association (related document(s)10).
   02/09/2017                                               (STRANEN, MICHELLE) (Entered: 02/09/2017)

                                       12                   Notice of Appearance and Request for Notice Filed by Synchrony Bank.
   02/20/2017                          (1 pg)               (Smith, Valerie) (Entered: 02/20/2017)

                                       13                   Hearing on Motion to Reconsider Dismissal of Case Filed by Grace Louise
                                                            Dahlquist Represented by WILLIAM P. MARSHALL (Counsel). (W.,
                                                            Christine) filed by Debtor Grace Louise Dahlquist Cancelled. Reason for
                                                            Cancellation: MOTION MOOT. Debtor filed another case bk# 17-10817
   03/08/2017                                               (related document(s)7). (D., Nancy) (Entered: 03/23/2017)

                                       14                   Chapter 13 Trustee's Final Report and Account, dismissed. Filed by
   04/01/2017                          (4 pgs)              FREDERICK L. REIGLE. (REIGLE, FREDERICK) (Entered: 04/01/2017)

                                                            Bankruptcy Case Terminated for Statistical Purposes. (W., Christine)
   04/03/2017                                               (Entered: 04/03/2017)




                                                         PACER Service Center
                                                             Transaction Receipt
                                                               07/12/2021 16:13:14
                                   PACER                      Client
                                                  MStranen
                                   Login:                     Code:
                                                                        17-10194-sr Fil or Ent: filed Doc
                                                Docket        Search From: 0 Doc To: 99999999 Term:
                                   Description:
                                                Report        Criteria: included Format: html Page counts for
                                                                        documents: included
                                   Billable
                                                  2           Cost:       0.20
                                   Pages:




https://ecf.paeb.uscourts.gov/cgi-bin/DktRpt.pl?734754336607734-L_1_0-1                                                                3/3
